Citation Nr: 1017510	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii.  Since that time the Veteran moved to 
Washington State and his claim is now under the jurisdiction 
of the Seattle, Washington RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran's representative stated in May 2009, and again in 
April 2010, that the Veteran's claim should be remanded for a 
current VA audiological examination.  The Board finds that 
the representative is correct.  The most recent audiological 
examination of record is dated March 2007.  A May 2009 
supplemental statement of the case indicates that in August 
2008 the Veteran was shown to have lower speech recognition 
scores than measured at his March 2007 audiological 
examination.  This indicates that the Veteran's hearing 
acuity has decreased since the March 2007 VA audiological 
examination.  The Veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Accordingly, the Veteran must be provided a new VA 
examination to determine the current severity of his 
bilateral hearing loss.

A VA Form 119 dated in January 2007 reveals that the Veteran 
had just moved from Hawaii to Washington State.  The May 2009 
supplemental statement of the case indicates that the Veteran 
has been seen by the VA for his hearing loss since he moved 
to Washington State.  The Veteran's VA treatment records from 
VA facilities in Washington State have not been obtained and 
associated with the Veteran's claims file.  These records 
should be obtained prior to consideration of the Veteran's 
claim.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's 
VA treatment records related to hearing 
loss from the appropriate VA facilities in 
Washington State, dated from January 2007 
to present.

2.  When the above has been accomplished, 
afford the Veteran a VA audiological 
examination to determine the current 
extent and severity of his service-
connected bilateral hearing loss.  All 
indicated studies should be performed.  
The examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims file should be 
made available to the examiner.

3.  Upon completion of the above requested 
development, reconsider the Veteran's 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and afford the appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


